Title: To George Washington from Oliver Wolcott, Jr., 9 June 1795
From: Wolcott, Oliver Jr.
To: Washington, George


          
            Treasy Depart: June 9th 1795.
          
          The Secretary of the Treasury has the honor most respectfully to submit to the President of the United States, copies of certain documents in respect to the official conduct of Edward Wigglesworth Collector of the Customs for the District of Newbury-port in the State of Massachusetts; by which it appears—
          1st. That the said Collector has omitted to give bond with sureties for the faithful discharge of the duties of his office, as required by the 52d section of the act entitled, “an act to provide more effectually for the collection of the duties imposed by Law on Goods, Wares & merchandize, imported into the U. States, and on the tonnage of ships or vessels.”
          2d. That the said Collector has, contrary to the duties enjoined by the 6th section of the said act, omitted to keep with punctuality & correctness the accounts and records of his office, agreeably to the forms prescribed by the Treasury Departmt.
          3d. That the said Collector has misapplied the monies collected by him for the United States, as is evident from his

inability to produce the same when required, and from his having since omitted to remit the same to the office of Discount & Deposit of the Bank of the U. States at Boston, agreeably to standing Instructions from this Department.
          For all which reasons, the Secretary of the Treasury is of opinion that justice & the public interest indispensably require that the said Collector be displaced from office. All which is most respectfully submitted to the consideration of the President U.S.
          
            Olivr Wolcott JrSecy of the Treasy
          
        